Citation Nr: 1206577	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-31-121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, schedular rating in excess of 20 percent for bilateral hearing loss.

 2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial 20 percent rating for bilateral hearing loss, effective December 29, 2008.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his July 2010 substantive appeal, the Veteran requested a Board hearing at the RO; however, in September 2010, he indicated that he no longer wanted a hearing and requested that his case be forwarded to the Board for a decision.  

In November 2010, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In December 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny  the claim for a higher initial rating for bilateral hearing loss (as reflected in a June 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In an August 2011 decision, the Board denied the claim for an initial rating in excess of 20 percent for bilateral hearing loss.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

Regarding characterization of the appeal-and, as explained in more detail below-the matter of an initial rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) has been raised by the record.  As such, the Board has expanded the appeal to include both matters set forth on the title page.

The Board's decision addressing the matter of a higher initial, schedular rating for bilateral hearing loss is set forth below.  The matter of a higher, initial extra-schedular rating for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the December 29, 2008, effective date of the award of service connection for bilateral hearing loss, audiometric testing has revealed no worse than Level V hearing in the right ear and Level VI hearing in the left ear. 



CONCLUSION OF LAW

The criteria for an initial, schedular rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA in connection with what was then a claim for service connection.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

After the award of service connection and the Veteran's disagreement with the initial rating assigned, the April 2010 SOC set forth the pertinent rating criteria for evaluating hearing loss (the timing and form of which suffices, in part, for Dingess/Hartman). 

The Board notes that the Veteran has not been provided a specific notice letter pertinent to the claim for higher rating,  However, after issuance of the above-described notice, and opportunity for the Veteran to respond, the June 2011 SSOC reflects readjudication of the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, various statements by the Veteran, his son, and his representative reflect the Veteran's awareness of what was needed to support  his claim for a higher initial rating.  In this regard, various statements indicate the Veteran's understanding that higher ratings were available based on more significant hearing loss.  On these facts, the Board finds that omission of a notice letter specific to the matter of a higher rating is not shown to prejudice the Veteran, and is thus, harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31  (2007).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of an August 2009 VA ear examination and a May 2011 VA audiological evaluation.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action on the claim herein decided, prior to appellate consideration, is required.

The Board notes that, in the December 2010 remand, the Board instructed that an ear, nose and throat physician examine the Veteran; however, on remand, the Veteran was actually evaluated by an audiologist, in May 2011.  The United States Court of Veterans Appeals has held that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, however, the Board notes, that the audiologist conducted appropriate testing, as requested-the results of which provide the basis for evaluation of hearing loss under VA's rating schedule-as well as provided comments regarding the functional effects of the disability, a matter within the audiologist's area of expertise.  Under these circumstances, the Board finds that there has been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Hence, no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the consideration that different ratings may be warranted for different time periods.

Considering the pertinent evidence in light of the above, the Board finds that the claim for higher rating for bilateral hearing loss, on a schedular basis, must be denied.

An April 2009 report from a private ear, nose, and throat (ENT) physician reflects that the Veteran was seen for hearing loss.  An audiogram revealed normal typanograms bilaterally and symmetric high frequency sensorineural hearing loss across all frequencies, with speech discrimination scores of 48 and 56 percent in the right and left ears, respectively.

On August 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
70
70
LEFT
45
60
70
70
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss, moderate to severe, was indicated.  The examiner determined that the Veteran's hearing loss would cause significant effects on his employment, as the Veteran reported difficulty hearing on the phone in his part-time real estate work.

VA outpatient treatment records reflect the Veteran's complaints of and treatment for bilateral hearing loss.  In September 2010, it was noted that the Veteran received new hearing aids.

Statements from the Veteran's children indicate that they had observed that the Veteran's hearing loss had become much more severe in the previous year, even with hearing aids.  They noted that without hearing aids, he had a very difficult time understanding anything anyone said to him.

On May 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
75
LEFT
50
60
70
75
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 68 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss, moderate to severe, was indicated.  With respect to the disability's effect on the Veteran's occupation, the Veteran reported that he was not employed, but that he had difficulty hearing on the telephone.  The examiner assessed that the functional effects would be difficulty hearing conversation at a distance, difficulty understanding speech in noisy settings, misunderstanding verbal instructions, difficulty hearing the TV or radio at a normal volume, difficulty hearing conversations on the phone, difficulty hearing warning signals such as smoke alarms or police sirs, and difficulty hearing conversations if the speaker is not facing him.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level IV hearing in the right ear and Level VI hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in August 2009 and May 2011 reflect exceptional hearing impairment as defined by regulation in both ears, as pure tone thresholds at each of the four specified frequencies was 55 decibels or more.  However, application of the reported findings to Table VIa results in no worse than Level V hearing in the right ear and Level VI hearing in the left ear.  Application of these findings to Table VI corresponds to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a).

Therefore, the Veteran is not entitled to an initial, schedular rating in excess of 20 percent for his bilateral hearing loss.

The Board has carefully considered the Veteran and his children's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that there is no basis for staged, schedular rating of the Veteran's bilateral hearing loss, pursuant to Fenderson, and that the claim for a higher initial  rating, on a schedular basis, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application..  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An initial, schedular  rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

In light of points raised in the parties' Joint Motion, and the Board's review of the claims file, further RO action on the matter of the Veteran's entitlement to a rating in excess of 20 percent for bilateral hearing loss, on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.

As pointed out in the Joint Motion, the Veteran has asserted that his bilateral hearing loss negatively impacts his life and occupational functioning because he has difficulty hearing people speaking,  must be talking with someone face-to-face in order to hear what they are saying, has difficulty hearing conversation at a distance or in noisy settings, misunderstands verbal instructions, has difficulty hearing the TV or radio at a normal volume, and often has difficulty hearing warning signals such as smoke alarms or police sirens.  The Veteran's children have also submitted statements reflecting their observations of the Veteran's severe hearing loss, including difficulties with conversations on the phone or in noisy settings.

The Board notes that determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  

The above-cited evidence appears to raise a question of whether a higher rating for hearing, on an extra-schedular basis, is warranted.  While  the RO has considered such a question, the RO determined that referral of the case to the Director of Compensation and Pension (C&P) was not warranted.

It bears mentioning that, while the Board cannot assign an extra-schedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court recently held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.   See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Under these circumstances, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to a  higher initial rating for bilateral hearing loss on extra-schedular under 38 C.F.R. § 3.321(b) (2011).

Prior to completing the necessary action relating to referral of the claim for extra-schedular consideration, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  The claims file  indicates that the Veteran has been receiving treatment for from the Charleston VA Medical Center (VAMC).  The claims file contains VA medical records from the Charleston VAMC dated through June 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Charleston VAMC  all records of evaluation and/or treatment of the Veteran since June 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Charleston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 2011. The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for higher rating for bilateral hearing loss an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then, the RO should forward the claims file to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating for bilateral hearing loss is warranted on an extra-schedular basis.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for higher initial rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b), in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


